Citation Nr: 0932243	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back condition, 
to include retrolisthesis L4-L5 (claimed as chronic low back 
pain).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1993 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In his October 2007 substantive appeal the Veteran requested 
a Decision Review Officer hearing before his case was sent to 
the Board.  In June 2009 the Veteran's representative 
submitted a statement that he had spoken with the Veteran and 
that the Veteran did not want to testify at a hearing.  
Accordingly, the hearing request is withdrawn.


FINDING OF FACT

The Veteran's in-service complaints regarding his low back 
were acute and transitory and resolved without residual 
disability and there is no medical evidence of a relationship 
between the Veteran's current low back disability and 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lower back condition are not met.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
claimant in the development of a claim.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim: (1) veteran status, 
(2) existence of a disability, (3) a connection between the 
veteran's service and the disability, (4) degree of 
disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The RO provided notice to the Veteran in a January 2006 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
also provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  This claim was 
last adjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and met.  The Veteran was notified and aware of the evidence 
needed to substantiate his claim for service connection, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
statements in support of his claim.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The Veteran contends that he injured his low back in service 
digging a fighting hole, that he reinjured his back lifting a 
fuel container, and that the back pain he currently suffers 
from is a result of these in-service injuries.  Though the 
Veteran can describe his low back symptoms (and their 
continuity), the question of medical diagnoses or causation 
can only be made by individuals possessing specialized 
training and knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (providing that lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness), see Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service treatment records indicate that the Veteran was 
treated for upper back pain in June 1997, following lifting 
weights, and he was assessed as having strained his 
trapezius.  As the Veteran noted, there is a record of him 
being treated for low back pain in February 1999.  The record 
indicated that the Veteran had been suffering from low back 
pain for two weeks after digging a fighting hole, and that 
while the pain did recede, it returned when the Veteran 
reinjured his back after he "lifted a fuel."  The Veteran 
described the pain as sharp, and being located in his lower 
back on the right side.  The Veteran's reflexes were intact, 
but the Veteran had tenderness to the right lower back when 
doing toe touches.  The Veteran also had paraspinal spasm on 
the right.  The physician assessed low back strain.  Roughly 
two weeks later, still in February 1999, the Veteran had his 
separation examination.  The examiner found the Veteran's 
spine to be normal, and the Veteran indicated that he did not 
have recurrent back pain.

The next earliest treatment the Veteran sought for his low 
back was with a private physician, Dr. K, in December 2004, 
more than five years later.  The Veteran described to the 
physician that he "threw out" his back the day before.  The 
physician diagnosed him with lumbar strain and prescribed 
heat and exercises.  As the Veteran was not diagnosed with 
arthritis in service, this December 2004 treatment note is 
the next earliest treatment the Veteran sought, and the 
Veteran was not diagnosed with retrolisthesis until August 
2007, the presumption of service connection does not attach.

In May 2006, the Veteran was afforded a VA examination, where 
the Veteran reported a history of low back pain since 1997.  
The Veteran described crushing, squeezing, burning, aching, 
sharp and cramping pain that could be elicited by physical 
activity and moving the wrong way.  The Veteran indicated 
that Dr. K had recommended bed rest.  On examination the 
Veteran's thoracolumbar spine did not have radiating pain on 
movement or muscle spasm.  The Veteran had mild objective 
tenderness.  The Veteran had a normal range of motion and 
there were "no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement."  X-rays taken 
in conjunction with the examination were read to show 
scoliosis of the lumbar spine with convexity on the left side 
and the apex at L-1, with normal disc spaces.  Based on the 
x-rays the examining physician diagnosed the Veteran with 
scoliosis strain.

In October 2006, the Veteran was seen by private physician 
D.M.C., and he reported low back pain after doing yard work.  
The Veteran did not have radiculopathy and reported having 
mild back pain in the past.  On physical examination, the 
Veteran had mild tenderness over the lumbar spine with left 
sided paraspinal lumbar muscle tightness.  The Veteran had a 
normal gait and negative straight leg tests bilaterally.  The 
physician assessed that the Veteran had lumbar strain and 
ordered x-rays.  X-rays showed a normal curvature of the 
spine and normal alignment.  The vertebral bodies, disc 
spaces neural foramina, and posterior elements were all 
normal.  The x-rays of the Veteran's spine were read to be 
normal.

The Veteran was afforded a second VA examination in August 
2007.  The Veteran described injuring his back in service, 
and that he was put on light duty for three days.  He 
described the back pain as being from "the normal wear and 
tear from being in the military."  The Veteran described 
fatigue, decreased motion, stiffness, weakness, spasms, and 
lumbar spine pain as the symptoms of his low back condition.  
The examiner found that the Veteran did not have any abnormal 
spinal curvatures, including scoliosis.  The Veteran did not 
have any muscle spasms, guarding, tenderness, or weakness on 
physical examination.  The Veteran did have objective pain 
with motion bilaterally, and he had normal reflexes and 
sensation.  The Veteran also had a normal range of motion 
which was not limited after three repetitions.  The Veteran 
did have pain following repetitive motion.  

X-rays were taken, and read to show that the Veteran had a 
small retrolisthesis at L4/L5.  There were no disc 
compressions, disc spaces were normal, and the impression was 
that there was "no acute process."  The examiner diagnosed 
the Veteran with a small retrolisthesis at L4/L5, most likely 
degenerative, and intermittent lumbar back pain with no 
functional impairments.  The examiner noted that there was no 
evidence of scoliosis.  

The examiner concluded that it was less likely as note that 
the Veteran's lumbar condition was aggravated by military 
service because, though the Veteran had two episodes of 
uncomplicated back pain in service, the episodes did not 
significantly impact his military career or performance long 
term (the Veteran was not given any permanent profiles and 
his discharge documentation did not reveal any problems with 
the lumbar spine).  The examiner also noted that the 
Veteran's prior physical examination did not reveal any 
significant abnormalities, and there is no significant 
continuity of care issue with his lumbar spine since 
discharge rising to the level of functional impairment.  The 
examiner noted that the Veteran had, what appeared to be, 
uncomplicated lumbar strain that appeared to resolve and not 
effect the rest of the Veteran's career.  

In the Veteran's March 2007 notice of disagreement, he 
indicated that after his two 1999 episodes of low back pain, 
that his next treatment for back came was the 2004 visit to 
Dr. K.  The Veteran does not indicate that there was a 
continuity of symptomatology since service, and the record 
also reflects that the Veteran has infrequently sought 
treatment for his low back.

In summary, the Veteran was diagnosed with lumbar strain in 
service, in 2004 by private physician Dr. K, and in October 
2006 by other private physicians.  The VA May 2006 x-ray 
reading of scoliosis have not been repeated in the two more 
recent x-rays, and as such the Board will assume that the 
Veteran does not suffer from scoliosis (a congenital 
disorder).  The Veteran's October 2006 private physicians's 
records indicated that x-rays showed the Veteran's lumbar 
spine was normal, and the August 2007 VA examiner diagnosed 
the Veteran with mild retrolisthesis at L4/L5.  There is no 
medical opinion which provides a nexus between the Veteran's 
current low back disorder and any incident or injury in 
service.  The claims file contains competent evidence that 
the current low back disability is not related to the in-
service low back injuries.  See August 2007 VA examination 
report.  The examiner provided a detailed rationale for his 
opinion, and the Board accords such opinion high probative 
value.  Thus, the preponderance of the evidence is against a 
finding that the Veteran's current back disorder is related 
to his active military service.  

As noted above, while the Veteran is competent to describe 
symptoms he experienced, he is not competent to diagnose a 
back condition or render an opinion as to the cause or 
etiology of any current disorder because such matter requires 
medical expertise which she does not possess.  See Espiritu, 
supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board cannot, therefore, accept his 
contentions concerning his low back disability being related 
to service as competent evidence.  The Board also finds (1) 
the contemporaneous service treatment records showing that 
the Veteran did not complain of back problems (and was noted 
to have a normal spine) less than two weeks after his two 
1999 episodes of back pain, and (2) the opinion of the August 
2007 VA examiner that the Veteran's current back condition is 
not related to service to be of greater probative value than 
the Veteran's contentions.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back condition, 
to include retrolisthesis L4-L5 (claimed as chronic low back 
pain) is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


